Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 3/24/2022 has been entered.  Claims 1-13, 15-17 and 19-20 remain pending in the application. The Examiner has acknowledged that claims 1, 3, 4, 7-13, 15-17, 19 and 20 are amended and claims 21-22 are added. Examiner has acknowledged receipt of a terminal disclaimer on 3/25/2022. Applicant amendments to the claims have overcome each and every 101 rejection previously set forth in the Non-Final Office Action mailed 1/31/2022. 

Response to Arguments
Applicant’s arguments filed 3/24/2022 with respect to the rejections of claims 1-13, 15-17 and 19-22 under 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Marlow et al. (US 20190319900 Al, hereinafter Marlow), based on the applicant’s arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marlow et al. (US 20190319900 Al, hereinafter Marlow).

Regarding claim 1, Marlow discloses a method, implemented at least in part by a server computing device associated with a communication platform (paras. [0028], lines 1-3, channel engine 210 integrated with a communication platform; Fig. 8; [0016] server computing environment), the method comprising:
receiving, via the communication platform, a communication (data item) from a computing device associated with a first user (para. [0057], lines 1-3, receives a request from a user to send a data item via a digital communication channel…);
in response to receiving the communication:
identifying at least one of a first candidate user or a first candidate channel (Fig. 6; para. [0057], lines 1-3, At block 610, the system receives a request from a user to send a data item to a group of recipients via a digital communication channel…; [0057], lines 3-8, context, recent post and profile of the channel are analyzed (i.e. the channel is identified)); 
identifying at least one of a second candidate user or a second candidate channel (para. [0059], lines 9-13, identify one or more alternative digital communication channels…) based in part on:
a first embedding based at least in part on the communication (para. [0057], lines 8-10, content of the data item is analyzed, topic, theme…), and 
a similarity between the first embedding and a second embedding associated with the second candidate user or the second candidate channel (para. [0059], lines 1-11, system searches the communication history for data items similar to the data item…topic and/or category of the data item can be detected to identify one or more alternative digital communication channels”) (NOTE: Applicant does not explicitly define "embedding".  From the specification, 'embedding' seems to be an open ended term for any type of information about a communication or a channel.); and 
selecting at least one of the second candidate user or the second candidate channel (para. [0064], suggested alternative channel) based at least in part on a target metric (para. [0063] relevancy score); and 
causing at least one of: 
the second candidate user, the communication, the first candidate user, or the first user to be added to the second candidate channel (Figs. 7A and 7B; paras. [0065], an alternative channel recommendation; [0068], lines 4-7, Interface 740 provides the user with option to post the data item to a recommended alternative channel).

Regarding claim 2, Marlow discloses the method of claim 1, wherein the first embedding comprises a graph embedding, wherein the graph embedding is associated with a representation of one or more user interactions with one or more channels (para. [0059], lines 1-11).

Regarding claim 3, Marlow discloses the method of claim 1,  further comprising: 
computing multiple first probabilities associated with at least one of the first candidate user or the first candidate channel (para. [0061], lines 1-10, generate statistical model for sets and associated word probabilities…); 
computing one or more second probabilities associated with at least one of the second candidate user or the first candidate channel based at least in part on the first embedding and the similarity (paras. [0057], lines 8-10; [0059], lines 1-11); and 
ranking, based at least in part on the multiple first probabilities and the one or more second probabilities, at least two candidates, the at least two candidates comprising at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel (para. [0062], lines 1-12, Relevance rankings of keywords in the posts or alternative channels can be calculated.).

Regarding claim 4, Marlow discloses the method of claim 3, wherein the ranking comprises ordering the at least two candidates based at least in part on the target metric, and wherein the target metric is based at least in part on one or more of: 
a probability threshold that a proposed user will invite another user to a proposed channel or an active channel associated with the communication received from the computing device associated with the first user (paras. [0063] and [0064]); or 
a predicted number of messages, reactions, or files that the first user or the proposed user will at least one of read or write via the proposed channel (paras. [0063] and [0064]).

Regarding claim 5, Marlow discloses the method of claim 3,  wherein computing the multiple first probabilities and the one or more second probabilities is based at least in part on the target metric, and wherein the target metric is based at least in part on at least one of: 
a probability threshold that a proposed user will invite another user to a proposed channel or an active channel associated with the communication received from the computing device associated with the first user; or a predicted number of messages, reactions, or files that the first user or the proposed user will at least one of read or write via the proposed channel (paras. [0063] and [0064]).

Regarding claim 6, Marlow discloses the method of claim 3, wherein identifying the at least one of the first candidate user or the first candidate channel is based at least in part on: 
a distance between a first semantic embedding associated with the first candidate user or the first candidate channel (para. [0062], vector space modeling); 
the first candidate user or the first candidate channel being associated with a frequency of communications associated with the first user and the first candidate user or first candidate channel that meets or exceeds a threshold frequency (para. [0062]); 
a number of users joining the first candidate channel within a predetermined time period (paras. [0038], lines 7-11; [0043], lines 9-11); or 
a channel membership of the first candidate user or the first candidate channel (para. [0066], lines 5-6, public channels with a subset of employees who are members).

Regarding claim 7, Marlow discloses the method of claim 1, further comprising: 
providing at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel as input to a first machine-learned model (paras. [0029], message support system 230 of the channel engine 210 can generate metadata for communication history using machine-learning that inventories each data item…; [0040], lines 1-4); and 
receiving, from the first machine-learned model, one or more first probabilities associated with at least one of the first candidate user or the first candidate channel and one or more second probabilities associated with at least one of the second candidate user or the second candidate channel; wherein selecting at least one of the second candidate user or the second candidate channel is based at least in part on the one or more second probabilities (paras. [0029] and [0040], lines 1-4).

Regarding claim 8, Marlow discloses the method of claim 7, wherein: 
the target metric is a first target metric, the first machine-learned model is one among multiple machine-learned models, the first machine-learned model is associated with the first target metric and a second machine-learned model of the multiple machine-learned models is associated with a second target metric different than the first target metric, and the one or more first probabilities and the one or more second probabilities indicate a probability that a candidate user or a candidate channel meets or exceeds a threshold associated with the first target metric (paras. [0029]; [0040], lines 1-4); [0062]-[0064]).

Claims 9 and 15 incorporates substantively all the limitations of claim 1 in system and non-transitory computer-readable medium forms rather than method form  and are rejected under the same rationale.

Regarding claim 11, Marlow discloses the system of claim 10, wherein: 
at least one of the first probability or the second probability are based at least in part on the target metric or ranking the candidates is based at least in part on the target metric (paras. [0063]-[0064]); and 
the selecting is based at least in part on the ranking (paras. [0063]-[0064]).

Regarding claim 12, Marlow discloses the system of claim 9, wherein the operations further comprise: 
providing at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel as input to a first machine-learned model (paras. [0029] and [0040, lines 1-4); and 
receiving, from the first machine-learned model, one or more first probabilities associated with at least one of the first candidate user or the first candidate channel and one or more second probabilities associated with at least one of the second candidate user or the second candidate channel (paras. [0029] and [0040], lines 1-4).; 
wherein selecting at least one of the second candidate user or the second candidate channel is based at least in part on the one or more second probabilities (paras. [0029] and [0040], lines 1-4).

Regarding claim 13, Marlow discloses the system of claim 12, wherein: 
the target metric is a first target metric, the first machine-learned model is one among multiple machine-learned models, the first machine-learned model is associated with the first target metric and a second machine-learned model of the multiple machine-learned models is associated with a second target metric different than the first target metric, and the one or more first probabilities and the one or more second probabilities indicate a probability that a candidate user or a candidate channel meets or exceeds a threshold associated with the first target metric (paras. [0029]; [0040], lines 1-4); [0062]-[0064]).

Claims 16-17 and 19-20 incorporates substantively all the limitations of claims 10-11 and 12-13 in system and non-transitory computer-readable medium forms rather than method form and are rejected under the same rationale.

Claim 17 incorporates substantively all the limitations of claim 11 in non-transitory computer-readable medium form rather than system form and is rejected under the same rationale.


Claim 21 incorporates substantively all the limitations of claim 2 in non-transitory computer-readable medium form rather than method form and are rejected under the same rationale.

Claim 22 incorporates substantively all the limitations of claims 4-5 in non-transitory computer-readable medium form rather than method form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                             

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443